Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31,2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31717 MPG OFFICE TRUST, INC. (Exact name of registrant as specified in its charter) Maryland 04-3692625 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 355 South Grand Avenue Suite 3300 LosAngeles, CA (Address of principal executive offices) (Zip Code) (213) 626-3300 (Registrant’s telephone number, including area code) MAGUIREPROPERTIES, INC. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the SecuritiesExchangeAct of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Common Stock, $0.01 par value per share Outstanding as of May14,2010 48,011,029 shares MPG OFFICE TRUST, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31,2010 TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheets as of March31,2010 (unaudited) and December31,2009 1 Consolidated Statements of Operations for the three months ended March31,2010 and 2009 (unaudited) 2 Consolidated Statements of Cash Flows for the three months ended March31,2010 and 2009 (unaudited) 3 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 55 Item 4. Controls and Procedures. 55 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 56 Item 1A. Risk Factors. 56 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 57 Item 3. Defaults Upon Senior Securities. 58 Item 4. Reserved. 58 Item 5. Other Information. 58 Item 6. Exhibits. 59 Signatures 60 Exhibits Exhibit 4.1 Exhibit 4.2 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Table of Contents PART I—FINANCIAL INFORMATION Item 1. Financial Statements. MPG OFFICE TRUST, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) March31,2010 December31,2009 (Unaudited) ASSETS Investments in real estate: Land $ $ Acquired ground leases Buildings and improvements Land held for development and construction in progress Tenant improvements Furniture, fixtures and equipment Less: accumulated depreciation ) ) Investments in real estate, net Cash and cash equivalents Restricted cash Rents and other receivables, net Deferred rents Due from affiliates Deferred leasing costs and value of in-place leases, net Deferred loan costs, net Acquired above-market leases, net Other assets Assets associated with real estate held for sale — Total assets $ $ LIABILITIES AND DEFICIT Liabilities: Mortgage and other loans $ $ Accounts payable and other liabilities Capital leases payable Acquired below-market leases, net Obligations associated with real estate held for sale — Total liabilities Deficit: Stockholders’ Deficit: Preferred stock, $0.01 par value, 50,000,000 shares authorized; 7.625% Series A Cumulative Redeemable Preferred Stock, $25.00 liquidation preference, 10,000,000 shares issued and outstanding Common stock, $0.01 par value, 100,000,000 shares authorized; 48,017,200 and 47,964,605 shares issued and outstanding at March31,2010 and December31,2009, respectively Additional paid-in capital Accumulated deficit and dividends ) ) Accumulated other comprehensive loss, net ) ) Total stockholders’ deficit ) ) Noncontrolling Interests: Common units of our OperatingPartnership ) ) Total deficit ) ) Total liabilities and deficit $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents MPG OFFICE TRUST, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; in thousands, except share and per share amounts) For the Three Months Ended March31,2010 March31,2009 Revenue: Rental $ $ Tenant reimbursements Hotel operations Parking Management, leasing and development services Interest and other Total revenue Expenses: Rental property operating and maintenance Hotel operating and maintenance Real estate taxes Parking General and administrative Other expense Depreciation and amortization Interest Total expenses Loss from continuing operations before equity in net loss of unconsolidated joint venture and gain on sale of real estate ) ) Equity in net loss of unconsolidated joint venture ) Gain on sale of real estate Loss from continuing operations ) ) Discontinued Operations: Loss from discontinued operations before gain on settlement of debt and gain on sale of real estate ) ) Gain on settlement of debt — Gain on sale of real estate — Income (loss) from discontinued operations ) Net income (loss) ) Net (income) loss attributable to common units of our OperatingPartnership ) Net income (loss) attributable to MPGOfficeTrust, Inc. ) Preferred stock dividends ) ) Net income (loss) available to common stockholders $ $ ) Basic and diluted income (loss) per common share: Loss from continuing operations $ ) $ ) Income (loss) from discontinued operations ) Net income (loss) available to common stockholders per share $ $ ) Weighted average number of common shares outstanding Amounts attributable to MPGOfficeTrust, Inc.: Loss from continuing operations $ ) $ ) Income (loss) from discontinued operations ) $ $ ) See accompanying notes to consolidated financial statements. 2 Table of Contents MPG OFFICE TRUST, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited; in thousands) For the Three Months Ended March31,2010 March31,2009 Cash flows from operating activities: Net income (loss): $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities (including discontinued operations): Equity in net loss of unconsolidated joint venture ) Operating distributions received from unconsolidated joint venture, net — Depreciation and amortization Impairment of long-lived assets — Gains on sale of real estate ) ) Loss from early extinguishment of debt Gain on settlement of debt ) — Deferred rent expense Provision for doubtful accounts Revenue recognized related to below-market leases, net of acquired above-market leases ) ) Deferred rental revenue ) ) Compensation cost for share-based awards, net Amortization of deferred loan costs Unrealized loss on forward-starting interest rate swap — Changes in assets and liabilities: Rents and other receivables ) Due from affiliates ) Deferred leasing costs ) ) Other assets ) ) Accounts payable and other liabilities Net cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds from dispositions of real estate, net Expenditures for improvements to real estate ) ) Decrease in restricted cash Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from: Construction loans Mortgage loans — Principal payments on: Construction loans ) ) Unsecured term loan ) ) Mortgage loans ) ) Capital leases ) ) Other financing activities — 69 Net cash (used in) provided by financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 3 Table of Contents MPG OFFICE TRUST, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited; in thousands) For the Three Months Ended March31,2010 March31,2009 Supplemental disclosure of cash flow information: Cash paid for interest, net of amounts capitalized $ $ Supplemental disclosure of non-cash investing and financing activities: Debt forgiven by lender $ $ — Increase in fair value of interest rate swaps and caps Buyer assumption of mortgage loans secured by properties disposed of — Accrual for real estate improvements and purchases of furniture, fixtures, and equipment See accompanying notes to consolidated financial statements. 4 Table of Contents MPG OFFICE TRUST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1—Organization and Description of Business As used in these consolidated financial statements and related notes, the terms “MPGOfficeTrust,” the “Company,” “us,” “we” and “our” refer to MPGOfficeTrust, Inc. (formerly known as MaguireProperties, Inc.) Additionally, the term “Properties in Default” refers to our StadiumTowersPlaza, ParkPlaceII, 2600Michelson, Pacific Arts Plaza, 550South Hope and 500OrangeTower properties, whose mortgage loans are in default as of the date of this report.When discussing property statistics such as square footage and leased percentages, the term “Properties in Default” also includes Quintana Campus (a joint venture property in which we have a 20% interest), whose mortgage loan is in default as of the date of this report. We are a self-administered and self-managed real estate investment trust (“REIT”), and we operate as a REIT for federal income tax purposes.We are the largest owner and operator of ClassA office properties in the LosAngeles Central Business District (“LACBD”) and are primarily focused on owning and operating high-quality office properties in the high-barrier-to-entry SouthernCalifornia market. Through our controlling interest in MPGOfficeTrust, L.P. (formerly known as MaguireProperties, L.P.) (the “OperatingPartnership”), of which we are the sole general partner and hold an approximate 87.8% interest, and the subsidiaries of our OperatingPartnership, including MPGTRS Holdings, Inc., MPG TRS Holdings II, Inc., and MPG Services, Inc. and its subsidiaries (collectively known as the “Services Companies”), we own, manage, lease, acquire and develop real estate located in: the greater LosAngeles area of California; OrangeCounty, California; San Diego, California; and Denver, Colorado.These locales primarily consist of office properties, parking garages, a retail property and a hotel. As of March31,2010, our OperatingPartnership indirectly owns whole or partial interests in 29office and retail properties, a 350-room hotel and off-site parking garages and on-site structured and surface parking (our “Total Portfolio”).We hold an approximate 87.8% interest in our OperatingPartnership, and therefore do not completely own the Total Portfolio.Excluding the 80% interest that our OperatingPartnership does not own in Maguire Macquarie Office, LLC, an unconsolidated joint venture formed in conjunction with Charter Hall Group (as successor to MacquarieOfficeTrust), our OperatingPartnership’s share of the Total Portfolio is 13.5million square feet and is referred to as our “Effective Portfolio.”Our Effective Portfolio represents our OperatingPartnership’s economic interest in the office, hotel and retail properties from which we derive our net income or loss, which we recognize in accordance with U.S. generally accepted accounting principles (“GAAP”).The aggregate square footage of our Effective Portfolio has not been reduced to reflect our limited partners’ share of our OperatingPartnership. 5 Table of Contents MPG OFFICE TRUST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) Our property statistics as of March31,2010 are as follows: Number of Total Portfolio Effective Portfolio Properties Buildings Square Feet Parking Square Footage Parking Spaces Square Feet Parking Square Footage Parking Spaces Wholly owned properties 17 26 Properties in Default 7 27 Unconsolidated jointventure 5 16 29 69 Percentage Leased Excluding Properties in Default % % Properties in Default % % Including Properties in Default % % As of March31,2010, the majority of our Total Portfolio is located in eight SouthernCalifornia markets: the LACBD; the Tri-Cities area of Pasadena, Glendale and Burbank; the Cerritos submarket; the JohnWayneAirport, Central OrangeCounty and Brea submarkets of OrangeCounty; and the Sorrento Mesa and Mission Valley submarkets of San Diego County.We also have an interest in one property in Denver, Colorado (a joint venture property).We directly manage the properties in our Total Portfolio through our OperatingPartnership and/or our Services Companies, except for properties in receivership, Cerritos Corporate Center and the Westin® Pasadena Hotel. Note 2—Basis of Presentation The accompanying unaudited consolidated financial statements and related disclosures have been prepared in accordance with GAAP applicable to interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with GAAP have been condensed or omitted in accordance with such rules and regulations.In the opinion of management, all adjustments, consisting of only those of a normal and recurring nature, considered necessary for a fair presentation of the financial position and interim results of MPGOfficeTrust, Inc., our OperatingPartnership and the subsidiaries of our OperatingPartnership as of and for the periods presented have been included.Our results of operations for interim periods are not necessarily indicative of those that may be expected for a full fiscal year. We classify properties as held for sale when certain criteria set forth in the Long-Lived Assets Classified as Held for Sale Subsections of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (the “FASB Codification”) Topic 360, Property, Plant, and Equipment, are met.At that time, we present the assets and liabilities of the property held for sale separately in our consolidated balance sheet.We cease recording depreciation and amortization expense at the time a property is classified as held for sale.Properties held for sale are reported at the lower of their carrying amount or their estimated fair value, less estimated costs to sell.As of March31,2010, our MissionCityCorporateCenter property was classified as held for sale.The Properties in Default do not meet the criteria to be held for sale as they are expected to be disposed of other than by sale.Accordingly, the assets and liabilities of Properties in Default are included in our consolidated balance sheets as of March31,2010 and December31,2009 and their results of operations are presented as part of continuing operations in the consolidated statements of operations for all periods presented.The assets and liabilities of these properties will be removed from our consolidated balance sheet and the results of operations will be reclassified to discontinued operations in our consolidated statements of operations upon ultimate disposition of each property. 6 Table of Contents MPG OFFICE TRUST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) Certain amounts in the consolidated financial statements for prior years have been reclassified to reflect the activity of discontinued operations. The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Actual results could ultimately differ from such estimates. The balance sheet data as of December31,2009 has been derived from our audited financial statements; however, the accompanying notes to the consolidated financial statements do not include all disclosures required by GAAP. The financial information included herein should be read in conjunction with the consolidated financial statements and related notes included in our AnnualReport on Form10-K/A filed with the Securities and Exchange Commission (“SEC”) on April30,2010. Note 3—Liquidity Our business requires continued access to adequate cash to fund our liquidity needs.In 2009, we focused on improving our liquidity position through cash-generating asset sales and asset dispositions at or below the debt in cooperation with our lenders, together with reductions in leasing costs, discretionary capital expenditures, property operating expenses and general and administrative expenses.During 2010, our foremost priorities are preserving and generating cash sufficient to fund our liquidity needs.Given the uncertainty in the economy and financial markets, management believes that access to any source of cash will be challenging and is planning accordingly.We are also working to proactively address challenges to our longer-term liquidity position, particularly debt maturities, recourse obligations and leasing costs. The following are our expected actual and potential sources of liquidity, which we currently believe will be sufficient to meet our near-term liquidity needs: · Unrestricted and restricted cash; · Cash generated from operations; · Asset dispositions; · Cash generated from the contribution of existing assets to joint ventures; · Proceeds from additional secured or unsecured debt financings; and/or · Proceeds from public or private issuance of debt or equity securities. These sources are essential to our liquidity and financial position, and we cannot assure you that we will be able to successfully access them (particularly in the current economic environment).If we are unable to generate adequate cash from these sources, we will have liquidity-related problems and will be exposed to significant risks.While we believe that we will have adequate cash for our near-term uses, significant issues with access to the liquidity sources identified above could lead to our eventual insolvency.We face additional challenges in connection with our long-term liquidity position due to debt maturities and other factors. In 2008, we announced our intent to sell certain assets, which we expect will help us (1)preserve cash, through the potential disposition of properties with current or projected negative cash flow and/or other potential near-term cash outlay requirements (including debt maturities) and (2)generate cash, 7 Table of Contents MPG OFFICE TRUST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) through the potential disposition of strategically-identified non-core properties that we believe have equity value above the debt.In connection with this strategy, in 2009 we disposed of 3.2million square feet of office space, resulting in the elimination of $0.6billion of mortgage debt, the elimination of various related recourse obligations to our OperatingPartnership (including repayment guaranties, master leases and debt service guaranties) and the generation of $42.7million in net proceeds (after the repayment of debt) in unrestricted cash to be used for general corporate purposes. Also as part of our strategic disposition program, certain of our special purpose property-owning subsidiaries are currently in default under six commercial mortgage-backed securities (“CMBS”) mortgages totaling approximately $0.9billion secured by six separate office properties totaling approximately 2.5million square feet (StadiumTowersPlaza, ParkPlaceII, 2600Michelson, Pacific Arts Plaza, 550South Hope and 500OrangeTower).As a result of the defaults under these mortgage loans, the special servicers have required that tenant rental payments be deposited in restricted lockbox accounts.As such, we do not have direct access to these rental payments, and the disbursement of cash from these restricted lockbox accounts to us is at the discretion of the special servicers.There are several potential outcomes on each of the Properties in Default, including foreclosure, a deed-in-lieu of foreclosure and a short sale.We are in various stages of negotiations with the special servicers on each of these six assets, with the goal of reaching a cooperative resolution for each asset quickly.We remain the title holder on each of these assets as of March31,2010. During the first quarter of 2010, we disposed of GriffinTowers and 2385 Northside Drive, comprising a combined 0.6millionsquare feet of office space.While these transactions generated no net proceeds for us, they resulted in the elimination of $162.6million of debt maturing in the next several years and the elimination of a $4.0million repayment guaranty on our 2385 Northside Drive construction loan.With respect to the remainder of 2010, we are actively marketing several non-core assets, some of which may be disposed of at or below the debt and others which may potentially generate net proceeds.Our ability to dispose of these assets is impacted by a number of factors.Many of these factors are beyond our control, including general economic conditions, availability of financing and interest rates.In light of current economic conditions and the limited number of recently completed dispositions in our submarkets, we cannot predict: · Whether we will be able to find buyers for identified assets at prices and/or other terms acceptable to us; · Whether potential buyers will be able to secure financing; and · The length of time needed to find a buyer and to close the sale of a property. With respect to recent and potential dispositions, the marketing process has been lengthier than anticipated and expected pricing has declined (in some cases materially).This trend may continue or worsen.The foregoing means that the number of assets we could potentially sell to generate net proceeds has decreased, and the amount of expected net proceeds in the event of any asset sale has also decreased.We may be unable to complete the disposition of identified properties in the near term or at all, which could significantly impact our liquidity situation. In addition, certain of our material debt obligations require us to comply with financial and other covenants, including, but not limited to, net worth and liquidity covenants, due on sale clauses, change in control restrictions, listing requirements and other financial requirements.Some or all of these covenants could prevent or delay our ability to dispose of identified properties. 8 Table of Contents MPG OFFICE TRUST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) As of March31,2010, we had $4.1billion of total consolidated debt, including $0.9billion of debt associated with Properties in Default.Our substantial indebtedness requires us to use a material portion of our cash flow to service principal and interest on our debt, which limits the cash flow available for other business expenses and opportunities.During2009, we made a total of $263.0million in debt service payments (including payments funded from reserves), of which $42.8million related to Properties in Default.During the three months ended March31,2010, we made debt service payments totaling $47.3million (including payments funded from reserves), none of which related to Properties in Default. As our debt matures, our principal payment obligations also present significant future cash requirements.We may not be able to successfully extend, refinance or repay our debt due to a number of factors, including decreased property valuations, limited availability of credit, tightened lending standards and deteriorating economic conditions.Because of our limited unrestricted cash and the reduced market value of our assets when compared with the debt balances on those assets, upcoming debt maturities present cash obligations that the relevant special purpose property-owning subsidiary obligor may not be able to satisfy.For assets that we do not or cannot dispose of and for which the relevant property-owning subsidiary is unable or unwilling to fund the resulting obligations, we will seek to extend or refinance the applicable loans or may default upon such loans.Historically, extending or refinancing loans has required principal paydowns and the payment of certain fees to, and expenses of, the applicable lenders.Any future extensions or refinancings will likely require increased fees due to tightened lending practices.These fees and cash flow restrictions will affect our ability to fund our other liquidity uses.In addition, the terms of the extensions or refinancings may include operational and financial covenants significantly more restrictive than our current debt covenants. Note 4—Land Held for Development and Construction in Progress Land held for development and construction in progress includes the following (in thousands): March31,2010 December31,2009 Land held for development $ $ Construction in progress $ $ In September2009, we completed construction at 207Goode, an eight-story, 188,000 square foot office building located in Glendale, California and received a certificate of occupancy.We are currently marketing this asset for sale. We also own undeveloped land that we believe can support up to approximately 5million squarefeet of office and mixed-use development and approximately 5million squarefeet of structured parking, excluding development sites that are encumbered by the mortgage loans on our 2600Michelson and Pacific Arts Plaza properties, which are in default. A summary of the costs capitalized in connection with our real estate projects is as follows (inmillions): For the Three Months Ended March31,2010 March31,2009 Interest expense $ $ Indirect project costs $ $ 9 Table of Contents MPG OFFICE TRUST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) Note 5—Rents and Other Receivables, Net Rents and other receivables are net of allowances for doubtful accounts of $3.0million and $3.4million as of March31,2010 and December31,2009, respectively.For the three months ended March31,2010 and 2009, we recorded a provision for doubtful accounts of $0.2million and $1.3million, respectively. Note 6—Intangible Assets and Liabilities Our identifiable intangible assets and liabilities are summarized as follows (in thousands): March31,2010 December31,2009 Acquired above-market leases Gross amount $ $ Accumulated amortization ) ) $ $ Acquired in-place leases Gross amount $ $ Accumulated amortization ) ) $ $ Acquired below-market leases Gross amount $ ) $ ) Accumulated amortization $ ) $ ) Amortization of acquired below-market leases, net of acquired above-market leases, increased our rental income in continuing operations by $4.3million and $4.1million for the three months ended March31,2010 and 2009, respectively.Rental income in discontinued operations benefited from amortization of acquired below-market leases, net of acquired above-market leases, by $0.3million and $1.0million for the three months ended March31,2010 and 2009, respectively. Amortization of acquired in-place leases, included as part of depreciation and amortization, in continuing operations was $2.8million and $4.7million for the three months ended March31,2010 and 2009, respectively.Amortization related to discontinued operations was $0.2million and $1.8million for the three months ended March31,2010 and 2009, respectively. Our estimate of the amortization of these intangible assets and liabilities over the next five years is as follows (in thousands): AcquiredAbove- MarketLeases Acquired In-placeLeases AcquiredBelow- MarketLeases $ $ $ ) 39 ) Thereafter 69 ) $ $ $ ) 10 Table of Contents MPG OFFICE TRUST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) See Note 13 “Properties in Default—Intangible Assets and Liabilities” for an estimate of the amortization of intangible assets and liabilities during the next five years related to Properties in Default. Note 7—Investment in Unconsolidated JointVenture We own a 20% interest in our joint venture with Charter Hall Group which owns the following office properties: WellsFargo Center (Denver), One California Plaza, San Diego Tech Center, QuintanaCampus, Cerritos Corporate Center and StadiumGateway.We directly manage the properties in the joint venture, except Cerritos Corporate Center, and receive fees for asset management, property management, leasing, construction management, acquisitions, dispositions and financing from the joint venture. See Note 19 “Related Party Transactions” for a summary of income earned from the joint venture. Balance Sheet Information The joint venture’s condensed balance sheets are as follows (in thousands): March31,2010 December31,2009 Assets Investments in real estate $ $ Less: accumulated depreciation ) ) Investments in real estate, net Cash and cash equivalents, including restricted cash Rents, deferred rents and other receivables, net Deferred charges, net Other assets Total assets $ $ Liabilities and Members’ Equity Mortgage loans $ $ Accounts payable, accrued interest payable and other liabilities Acquired below-market leases, net Total liabilities Members’ equity Total liabilities and members’ equity $ $ During 2009, the joint venture defaulted on its $106.0million mortgage loan encumbering the QuintanaCampus by failing to make the required debt service payments.Through the date of this report, the joint venture has not made 12 debt service payments.As of March31,2010, the amount of unpaid interest on this loan totals $5.3million.In November2009, the property was placed into receivership.The Quintana Campus mortgage loan is not cross-collateralized or cross-defaulted with any other debt owed by Charter Hall Group or MPGOfficeTrust, Inc. The weighted average interest rate on the joint venture’s mortgage loans was 5.27% as of both March31,2010 and December31,2009. 11 Table of Contents MPG OFFICE TRUST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) Statement of Operations Information The joint venture’s condensed statements of operations are as follows (in thousands): For the Three Months Ended March31,2010 March31,2009 Revenue: Rental $ $ Tenant reimbursements Parking Interest and other 6 27 Total revenue Expenses: Rental property operating and maintenance Real estate taxes Parking Depreciation and amortization Interest Other Total expenses Net loss $ ) $ ) Company share $ ) $ ) Intercompany eliminations Unallocated losses — Equity in net loss of unconsolidated joint venture $ $ ) We are not obligated to recognize our share of losses from the joint venture in excess of our basis pursuant to the provisions of Real Estate Investments–Equity Method and JointVentures Subsections of FASB Codification Topic 970, Real Estate—General.As a result, during the three months ended March31,2010, we did not record losses totaling $1.0million as part of our equity in net loss of unconsolidated joint venture in our consolidated statement of operations because our basis in the joint venture has been reduced to zero.As of March31,2010, the cumulative unallocated losses total $5.0million.We are not liable for the obligations of, and are not committed to provide additional financial support to, the joint venture in excess of our original investment. 12 Table of Contents MPG OFFICE TRUST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) Note 8—Mortgage and Other Loans Consolidated Debt Our consolidated debt is as follows (in thousands, except percentages): Principal Amount as of MaturityDate InterestRate March31,2010 December31,2009 Floating-Rate Debt Unsecured term loan (1) 5/1/2011 LIBOR + 2.75% $ $ Construction Loans: 17885 VonKarman 6/30/2010 Greater of 5% or (Prime + 0.50%) 207Goode (2) 8/1/2010 LIBOR + 1.80% Total construction loans Variable-Rate Mortgage Loans: Plaza Las Fuentes (3) 9/29/2010 LIBOR + 3.25% BreaCorporatePlace (4) 5/1/2011 LIBOR + 1.95% BreaFinancialCommons (4) 5/1/2011 LIBOR + 1.95% Total variable-rate mortgage loans Variable-Rate Swapped to Fixed-Rate Loans: KPMGTower (5) 10/9/2012 7.16% 207Goode (2) 8/1/2010 7.36% Total variable-rate swapped to fixed-rate loans Total floating-rate debt Fixed-Rate Debt WellsFargoTower 4/6/2017 5.68% TwoCaliforniaPlaza 5/6/2017 5.50% GasCompanyTower 8/11/2016 5.10% 777Tower 11/1/2013 5.84% USBankTower 7/1/2013 4.66% CityTower 5/10/2017 5.85% GlendaleCenter 8/11/2016 5.82% 801NorthBrand 4/6/2015 5.73% MissionCityCorporateCenter (6) 4/1/2012 5.09% The City—3800 Chapman 5/6/2017 5.93% 701NorthBrand 10/1/2016 5.87% 700NorthCentral 4/6/2015 5.73% Total fixed-rate debt Total debt, excluding Properties in Default Properties in Default Pacific Arts Plaza (7) 4/1/2012 9.15% 550SouthHopeStreet (8) 5/6/2017 10.67% 500OrangeTower (9) 5/6/2017 10.88% 2600Michelson (10) 5/10/2017 10.69% StadiumTowersPlaza (11) 5/11/2017 10.78% ParkPlaceII (12) 3/11/2012 10.39% Total Properties in Default Properties disposed of during 2010 2385 Northside Drive — GriffinTowers — Total properties disposed of during 2010 — Total consolidated debt Debt discount ) ) Mortgage loan associated with real estate held for sale (6) ) — Total consolidated debt, net $ $ In connection with the disposition of GriffinTowers in March2010, the repurchase facility was converted into an unsecured term loan.This loan bears interest at a variable rate of LIBOR plus 2.75%, increasing to LIBOR plus 3.75% in June2010. This loan bears interest at LIBOR plus 1.80%.We have entered into an interest rate swap agreement to hedge this loan up to $25.0million, which effectively fixes the LIBOR rate at 5.564%.This loan was extended to August 1, 2010.See Note20 “Subsequent Events.” 13 Table of Contents MPG OFFICE TRUST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) As required by the loan agreement, we have entered into an interest rate cap agreement that limits the LIBOR portion of the interest rate to 4.75% during the loan term, excluding extension periods.Three one-year extensions are available at our option, subject to certain conditions, some of which we may be unable to fulfill. As required by the loan agreement, we have entered into an interest rate cap agreement that limits the LIBOR portion of the interest rate to 6.50% during the loan term, excluding extension periods.This loan was extended to May 1, 2011.See Note20 “Subsequent Events.”One one-year extension is available at our option, subject to certain conditions, some of which we may be unable to fulfill. This loan bears interest at a rate of LIBOR plus 1.60%.We have entered into an interest rate swap agreement to hedge this loan, which effectively fixes the LIBOR rate at 5.564%. As of March31,2010, MissionCityCorporateCenter is classified as held for sale. Our special purpose property-owning subsidiary that owns the Pacific Arts Plaza property failed to make the debt service payments under this loan that were due beginning on September1,2009 and continuing through and including May1,2010.The interest rate shown for this loan is the default rate as defined in the loan agreement.See Note 13 “Properties in Default.” Our special purpose property-owning subsidiary that owns the 550 South Hope property failed to make the debt service payments under this loan that were due beginning on August6,2009 and continuing through and including May6,2010.The interest rate shown for this loan is the default rate as defined in the loan agreement.See Note 13 “Properties in Default.” Our special purpose property-owning subsidiary that owns the 500OrangeTower property failed to make the debt service payments under this loan that were due beginning on January6,2010 and continuing through and including May6,2010.See Note 13 “Properties in Default.” Our special purpose property-owning subsidiary that owns the 2600Michelson property failed to make the debt service payments under this loan that were due beginning on August11,2009 and continuing through and including May11,2010.The interest rate shown for this loan is the default rate as defined in the loan agreement.See Note 13 “Properties in Default.” Our special purpose property-owning subsidiary that owns the StadiumTowersPlaza property failed to make the debt service payments under this loan that were due beginning on August11,2009 and continuing through and including May11,2010.The interest rate shown for this loan is the default rate as defined in the loan agreement.See Note 13 “Properties in Default.” Our special purpose property-owning subsidiary that owns the ParkPlaceII property failed to make the debt service payments under this loan that were due beginning on August11,2009 and continuing through and including May11,2010.The interest rate shown for this loan is the default rate as defined in the loan agreement.See Note 13 “Properties in Default.” As of March31,2010 and December31,2009, one-month LIBOR was 0.25% and 0.23%, respectively, while the prime rate was 3.25% as of March31,2010 and December31,2009. The weighted average interest rate of our consolidated debt was 6.51% (or 5.48% excluding Properties in Default) as of March31,2010 and 6.40% (or 5.56% excluding Properties in Default) as of December31,2009. Excluding mortgage loans associated with Properties in Default, as of March31,2010, $0.7billion of our consolidated debt may be prepaid without penalty, $1.4billion may be defeased after various lock-out periods (as defined in the underlying loan agreements) and $1.1billion may be prepaid with prepayment penalties or defeased after various lock-out periods (as defined in the underlying loan agreements) at our option. In connection with the issuance of otherwise non-recourse loans obtained by certain special purpose property-owning subsidiaries of our OperatingPartnership, our OperatingPartnership provided various forms of partial guaranties to the lenders originating those loans.These guaranties are contingent obligations that could give rise to defined amounts of recourse against our OperatingPartnership, should the special purpose property-owning subsidiaries be unable to satisfy certain obligations under otherwise non-recourse loans.These guaranties are in the form of (1) master leases whereby our OperatingPartnership agreed to guarantee the payment of rents and/or re-tenanting costs for certain tenant leases existing at the time of loan origination should the tenants not satisfy their obligations through their lease term, (2) the guaranty of debt service payments (as defined in the applicable loan documents) for a period of time (but not the guaranty of repayment of principal), (3) master leases of a defined amount of space over a defined period of time, with offsetting credit received for actual rents collected through 14 Table of Contents MPG OFFICE TRUST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) third-party leases entered into with respect to the master leased space, and (4) customary repayment guaranties under construction loans.These are partial guaranties of certain otherwise non-recourse debt of special purpose property-owning subsidiaries of our OperatingPartnership, for which the interest expense and debt is included in our consolidated financial statements. Except for contingent obligations of our OperatingPartnership, the separate assets and liabilities of our property-specific subsidiaries are neither available to pay the debts of the consolidated entity nor constitute obligations of the consolidated entity, respectively. Dispositions GriffinTowers¾ In March2010, we disposed of GriffinTowers located in Santa Ana, California.We received proceeds of $89.4million, net of transactions costs, which were combined with $6.5million of restricted cash reserves released to us by the lender to partially repay the $125.0million mortgage loan secured by this property.We were relieved of the obligation to pay the remaining $49.1million due under the mortgage and senior mezzanine loans by the lender.The impact of this gain on settlement of debt was $1.01 per basic share for the three months ended March31,2010.We recorded a $0.4million loss from early extinguishment of debt as a part of discontinued operations related to the writeoff of unamortized loan costs related to this loan. In connection with the disposition of GriffinTowers, the repurchase facility was converted into an unsecured term loan.The term loan has the same terms as the repurchase facility, including the interest rate spreads and repayment dates.The term loan continues to be an obligation of our OperatingPartnership. 2385 Northside Drive¾ In March2010, we disposed of 2385 Northside Drive located in San Diego, California.We received proceeds of $17.7million, net of transaction costs, which were used to repay the balance outstanding under the construction loan secured by this property.Our OperatingPartnership has no further obligation to guarantee the repayment of the construction loan. Amounts Available for Future Funding under Construction Loans A summary of our construction loans as of March31,2010 is as follows (in thousands): Project Maximum Loan Amount Balance as of March31,2010 Available for Future Funding Operating Partnership Repayment Guarantee 207Goode $ $ $ 34 $ 17885 VonKarman $ $ $ Amounts shown as available for future funding as of March31,2010 represent funds that can be drawn to pay for remaining project development costs, including tenant improvement and leasing costs. Each of our construction loans is subject to a partial guarantee by our OperatingPartnership.The amounts guaranteed at any point in time are based on the stage of the development cycle that the project 15 Table of Contents MPG OFFICE TRUST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) is in and are subject to reduction when certain financial ratios have been met.These repayment guarantees expire if and when the underlying loans have been fully repaid. On May6,2010, we made a principal payment of $9.7million on our 207Goode construction loan.In exchange for this payment, the lender agreed to substantially eliminate our OperatingPartnership’s principal repayment guarantee.See Note20 “Subsequent Events.” Debt Covenants The terms of our Plaza Las Fuentes mortgage require our OperatingPartnership to comply with financial ratios relating to minimum amounts of tangible net worth, interest coverage, fixed charge coverage and liquidity.We were in compliance with such covenants as of March31,2010. Note 9—Noncontrolling Interests Common units of our OperatingPartnership relate to the interest in our OperatingPartnership that is not owned by MPGOfficeTrust, Inc. As of March31,2010 and December31,2009, our limited partners’ ownership interest in MPGOfficeTrust, L.P. was 12.2%.Noncontrolling common units of our OperatingPartnership have essentially the same economic characteristics as shares of our common stock as they share equally in the net income or loss and distributions of our OperatingPartnership.Our limited partners have the right to redeem all or part of their noncontrolling common units of our OperatingPartnership at any time.At the time of redemption, we have the right to determine whether to redeem the noncontrolling common units of our OperatingPartnership for cash, based upon the fair market value of an equivalent number of shares of our common stock at the time of redemption, or exchange them for shares of our common stock on a one-for-one basis, subject to adjustment in the event of stock splits, stock dividends, issuance of stock rights, specified extraordinary distribution and similar events. As of March31,2010 and December31,2009, 6,674,573 noncontrolling common units of our OperatingPartnership were outstanding.These common units are presented as noncontrolling interests in the deficit section of our consolidated balance sheet.As of March31,2010 and December31,2009, the aggregate redemption value of outstanding noncontrolling common units of our OperatingPartnership was $20.6million and $10.1million, respectively.This redemption value does not necessarily represent the amount that would be distributed with respect to each common unit in the event of a termination or liquidation of the Company and our OperatingPartnership.In the event of a termination or liquidation of the Company and our OperatingPartnership, it is expected that in most cases each common unit would be entitled to a liquidating distribution equal to the amount payable with respect to each share of the Company’s common stock. Net (income) loss attributable to noncontrolling common units of our OperatingPartnership is allocated based on their relative ownership percentage of the OperatingPartnership during the period.The noncontrolling ownership interest percentage is determined by dividing the number of noncontrolling common units outstanding by the total of the controlling and noncontrolling units outstanding during the period.The issuance or redemption of additional shares of common stock or common units results in changes to our limited partners’ ownership interest in our OperatingPartnership as well as the net assets of the Company.As a result, all equity-related transactions result in an allocation between deficit and the noncontrolling common units of our OperatingPartnership in the consolidated balance sheet and statement of equity/(deficit) to account for any change in ownership percentage during the period.During both the three months ended March31,2010 and 2009, our limited partners’ weighted average share of our net income (loss) was 12.2%. 16 Table of Contents MPG OFFICE TRUST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) Note 10—Comprehensive Income (Loss) and Deficit Comprehensive Income (Loss) The changes in the components of comprehensive income (loss) are as follows (in thousands): For the Three Months Ended March31,2010 March31,2009 Net income (loss) $ $ ) Interest rate swaps assigned to lenders: Reclassification adjustment for realized gains included in net income (loss) ) ) Interest rate swaps: Unrealized holding gains Reclassification adjustment for unrealized losses included in net income (loss) — Interest rate caps: Unrealized holding losses — (9
